Citation Nr: 0205043	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.  

(As to the issues of entitlement to service connection for 
residuals of a neck injury and residuals of a back injury, 
the Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1978 to January 1979 and from January 1984 to May 1984.  He 
served on active duty from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

In August 2000, the Board denied entitlement to service 
connection for residuals of a left eye injury, residuals of a 
left shoulder injury, residuals of a neck injury, and 
residuals of a back injury. 

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).

In February 2001, VA filed a Motion for Remand and To Stay 
Proceedings in light of the enactment of the VCAA.  In May 
2001, the Court ordered that the July 1999 decision be 
vacated in light of the enactment of the VCAA.  

As to the issues of entitlement to service connection for 
residuals of a neck injury and a back injury, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
issues.


FINDINGS OF FACT

1.  The appellant submitted an altered document in support of 
his claim.

2.  A left eye injury was not manifest during service and is 
not attributable to service.

3.  A chronic left shoulder disability was not manifest 
during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  Residuals of a left eye injury were not incurred in or 
aggravated during the appellant's wartime service.  
38 U.S.C.A. § 1110 (West 1991).

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated during the appellant's wartime service.  
38 U.S.C.A. § 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board notes that the discussions in the September 1994 and 
September 1995 rating determinations, the February 1995 SOC, 
and the September 1995, March 1999, and March 2000 SSOCs, 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Moreover, the Office of General 
Counsel, in its Motion For Remand, specifically provided the 
history of the VCAA and the duties of VA, with a copy being 
sent to the veteran at his address, and the Board, in a 
September 2001 letter, informed the veteran of the right to 
submit additional evidence.  The Board is of the opinion that 
there has been compliance with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded VA 
examinations during the course of the appeal.  38 C.F.R. 
§ 3.326 (2001).  Moreover, the veteran appeared at two 
separate hearings before Board Members, one in October 1997, 
and the other before the undersigned Board Member in January 
2000.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Although the appellant served in support of the Persian Gulf 
War, he has not alleged nor is there any indication that the 
injuries for which he claims service connection were incurred 
in combat.  The appellant is not a combat veteran, therefore 
the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
apply.

A review of the service medical records demonstrates that a 
medical examination performed in August 1987 revealed normal 
findings for the eyes and upper extremities.  Visual acuity 
was 20/20 on the left.  In a report of medical history filled 
out at that time, the appellant denied eye trouble, painful 
shoulder or elbow, or recurrent back pain.

On December 19, 1990, the appellant was involved in a motor 
vehicle accident.  He submitted a copy of a document 
entitled, "U. S. Army Accident Report" in 1992.  The primary 
cause of injury listed on the report was bodily reaction.  
The body parts affected were the shoulder and neck.  The type 
listed was a strain.  The appellant was given temporary light 
duty and a 10-day profile on his neck was issued.  In May 
1998, a second copy of this document was submitted through 
the appellant's representative.  On this document, additional 
boxes were checked.  The primary cause of the injury remained 
bodily reaction but the body parts affected now included the 
body in general, shoulder, neck, back and eyes.  The type of 
injury reported was now a strain and fracture.  The severity 
of the injury now included temporary duty and days away from 
work.

A copy of an Individual Sick Slip issued on December 20, 
1990, indicated a neck injury.  This record was accompanied 
by an undated October record referring the appellant for 
physical therapy.  The appellant was issued a sick slip on 
December 30, 1990, for a check-up on his neck, shoulder and 
back.

In a 1991 statement, a fellow serviceman reported that he had 
led the convoy. He noted that he had been told by another 
serviceman that there had been an accident and that the 
appellant was hurt.

The appellant was seen in April 1991 complaining of back, 
neck and shoulder pain for 4 months. The examiner indicated 
he had had occasional muscle pain after a motor vehicle 
accident in December 1990.  X-ray examination was negative 
and the examination was normal.  The assessment was a history 
of muscle sprain status post motor vehicle accident.  In an 
April 1991 document, the appellant reported neck, shoulder 
and a back injuries occurring in December 1990 during his 
period of service in Southwest Asia.  The examiner noted a 
history of shoulder, neck and upper back myalgias.

At the time of an April 1991 service medical examination, 
normal findings for the eyes, upper extremities, spine and 
lower extremities, were reported.  Visual acuity in the left 
eye was reported as 20/20 distant and 20/25 near.  On his 
report of medical history, the appellant denied eye trouble.  
He did note having a history of a painful shoulder or elbow 
and recurrent back pain.  The examiner indicated the 
appellant had neck, joint and shoulder spasms while overseas.

An undated document submitted as part of this group of papers 
indicated an orthopedic referral for dislocated shoulder.  It 
is not possible to determine whether this is a service 
medical record, private, or VA record.  A similar document 
dated in May 1992 indicated a dislocation of the shoulder on 
May 3, 1992.  On May 4, 1992, the joint was reduced at 
LaGuardia Hospital.

In an October 1992 report, Dr. A, the veteran's private 
physician, rendered a diagnosis of a dislocation of the left 
shoulder.  Dr. A. checked the box indicating that this 
condition had arisen out of the appellant's employment.  He 
noted that the accident had happened on October 13, 1992, and 
that he had been consulted on October 23, 1992.  He stated 
that he appellant had previously had the same or a similar 
condition.

In October 1992 memorandum, a VA doctor indicated that the 
appellant was being treated for his third left shoulder 
dislocation.  He noted that the appellant would be undergoing 
six months of rehabilitation prior to considering possible 
surgery.  At the time of an October 19, 1992, outpatient 
treatment visit, the appellant complained that he had had 
three shoulder dislocations.

In December 1992, the appellant was diagnosed with a status 
post recurrent left shoulder dislocation.  X-rays of the left 
shoulder revealed that there was no evidence of acute joint 
or bony pathology.  In a December 1992 record, Dr. A. stated 
the appellant was unable to return to work due to trauma to 
the left shoulder.

At the time of a January 1993 visit, the appellant reported 
having left shoulder tenderness and pain with range of 
motion.  A diagnosis of status post recurrent left shoulder 
dislocation was rendered.

At the time of a March 9, 1993, VA outpatient visit, the 
appellant complained of poor visual acuity in his left eye 
since a motor vehicle accident in Desert Storm.  Visual 
acuity on the left was 20/100.  At the time of a March 26, 
1993, visit, visual acuity on the left was 20/80.  The 
appellant was diagnosed with a traumatic macular hole and 
laser treatment was performed.  

In a March 26, 1993, statement in support of claim, a 
physician from the VA Medical Center Eye Clinic stated that 
the appellant's left eye had been examined and that he had 
been found to have a macular hole with reduction in the best 
visual acuity to 20/70.  The physician noted that the 
appellant had related the decrease in visual acuity in his 
left eye to a truck accident in service.  The examiner stated 
that the clinical appearance of the lesion was consistent 
with past trauma.  He reported that the appellant had 
undergone laser treatment to prevent further retinal 
pathology.

In a February 1994 note, Dr. A. indicated that the appellant 
was unable to return to work due to trauma of his left 
shoulder.  

Treatment records received from Kingsbrook Jewish Medical 
Center demonstrate that the appellant underwent left shoulder 
reconstruction in March 1994 for recurrent left shoulder 
dislocations status post an initial trauma.

At the time of an August 1994 Persian Gulf examination, the 
appellant complained of decreased vision and left shoulder 
subluxation.  He was diagnosed with status post left shoulder 
injury and a macular hole secondary to trauma.

In November 1994, the appellant was seen by Dr. Z.  At the 
time of the examination, the appellant reported that he had 
injured his left shoulder in a 1990 inservice motor vehicle 
accident.  He further noted that in May 1994, he was a 
passenger on a bus that was hit by an ambulette. 

In March 1995, the veteran was afforded VA examinations.  He 
reported a right eye injury in service in 1993.  Diagnoses of 
a history of left shoulder injury and left eye injury were 
rendered.  

At the time of a March 1995 joint examination, the appellant 
reported left shoulder, neck and lower back pain.  
Examination of the left shoulder revealed a surgical scar and 
there was discomfort with some range of motion.  X-rays of 
the left shoulder revealed the appearance of possible 
calcification in the soft tissues but otherwise no change 
from 1992. 

At the time of the March 1995 eye examination, the veteran 
reported having incurred substantial head trauma in the 
December 1990 accident.  He noted a decrease in vision on the 
left side since the accident.  Examination revealed a macular 
hole on the left.  A diagnosis of a left eye macular hole was 
rendered.  

Dr. Z. reevaluated the appellant in April 1995.  The 
appellant reported that he injured his shoulder, neck and 
back in 1990 in service and was re-injured in May 1994 in a 
bus accident.

At the time of his June 1997 hearing, the appellant reported 
the incidents leading up to the December 1990 truck accident.  
He noted that glass was flying from the force of the accident 
and his shoulder slammed into the steering wheel.  The 
appellant stated that he was having a problem with his eye 
and his shoulder.  He reported that he was taken to a medical 
unit but that it had no equipment.  He stated that he was 
given painkillers for 24 hours.  He noted that his problems 
kept him from working for around 4 weeks.  He testified that 
he was in Iraq for 33 days without medical help.  He stated 
that his shoulder popped out while playing ball with his son 
in July 1990.  He indicated that Dr. A. told him that his 
shoulder had been traumatized by the accident.  He noted that 
his shoulder problems continued to recur thereafter.  

With regard to his left eye, the veteran testified that he 
had gotten some broken glass in his eye during the accident.  
He noted that he failed an eye test in November 1991.  He 
subsequently went to the VA eye clinic and had surgery on his 
left eye to prevent blindness arising from the macular hole 
in his left eye.  The appellant reported that he had very 
little vision in his left eye.  

In a June 1997 letter, the appellant's wife indicated that 
since service her husband had had backaches.  She also noted 
that he had had operations on his shoulder and left eye 
related to the truck accident.  

At the time of a July 1997 VA outpatient visit, the appellant 
reported having pain in his shoulder, neck and back and 
complained of pulling a neck muscle while serving in Desert 
Storm.

In a February 1998 letter, Dr. A. stated that the appellant 
had reported injuring his shoulder, back and neck in an 
accident in service in December 1990.  He further noted that 
in July 1991, the appellant injured his shoulder again, 
suffering a dislocation.   Dr, A. reported that the appellant  
remained under treatment for post-traumatic arthritis in his 
left shoulder.

In October 1998, the appellant was afforded an additional VA 
eye examination.  At the time of the examination, the 
appellant reported that during the December 1990 truck 
accident some glass splattered into his left lid and he 
irrigated it out.  His visual acuity had decreased since the 
accident.  A macular hole was noted on fundoscopic 
examination.  Diagnoses of a macular hole and organic 
amblyopia were rendered.  The examiner noted that there had 
been a decrease in visual acuity.  He believed that 
sustaining a head trauma as described by the appellant could 
produce a macular hole with a subsequent decrease in central 
visual acuity.

The appellant submitted an August 1999 document from a New 
York City Transit physician requesting further evaluation for 
a visual acuity deficit in the left eye.

A Shades of Vision evaluation in December 1999 revealed 
visual acuity in the left eye of 20/400 and the presence of 
old burn scars from the prior laser surgery.

In January 2000, Dr. A. again set forth the history given in 
his February 1998 letter and indicated that the appellant had 
been seen again for an acute recurrence of the shoulder and 
neck symptoms.  He noted that the appellant had developed 
post-traumatic arthritis in his left shoulder and neck.

At the time of his January 2000 hearing before the 
undersigned Board Member, the appellant again testified as to 
the events leading up to the December 1990 accident.  He 
indicated that he did not receive any treatment for his eye.  
He noted that the vision in his left eye was poor.  He stated 
that he had never worn glasses prior to entering service.  As 
to this left shoulder, the veteran reported that it became 
dislocated in July1991 and many times thereafter.  


Residuals of a Left Eye Injury

The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of a 
left eye injury.  The Board must first examine whether there 
is credible evidence of an inservice eye injury.  There is no 
such evidence.  The appellant presented testimony of an 
inservice accident and left eye injury, however in light of 
the fact that he has submitted an altered document in support 
of his claim, the Board cannot afford his testimony probative 
weight.  The submission of a false document in support of a 
claim renders him not credible.  Although a veteran is 
generally competent to note and report a decrease in visual 
acuity, in this case, the Board finds his statements 
regarding the onset of a left eye disability not credible.  
The first accident report submitted to the Board did not 
indicate that an eye was injured during the accident.  There 
is no service medical record that shows treatment for an eye 
injury.  The April 1991 separation examination reported that 
the appellant's eyes were normal.  Furthermore, the veteran 
specifically denied eye trouble while in service.  Therefore, 
the most probative evidence indicates that there was no eye 
injury or residual in service.

The Board also notes the medical opinions that indicated that 
the macular lesion was consistent with past trauma as 
described by the appellant.  These opinions were based on the 
history as supplied by the appellant, and there is no 
credible evidence of an inservice eye injury.  The examiners 
did not indicate that the past trauma was in 1990.  The nexus 
supplied by these examiners is based entirely on the 
appellant's version of inservice events, and the Board has 
found that his version is not credible.  Therefore, the 
probative weight of these opinions is reduced.  Since the 
competent medical opinion that links a post-service left 
macular hole to service relies entirely on a belief that the 
inservice left eye injury occurred, it cannot support the 
claim in the absence of probative and credible evidence of an 
inservice left eye injury.  We also note that the appellant 
had post-service traumas.  

The Board is not substituting its opinion for that of an 
examiner.  An examiner is competent to state that the 
appellant had residuals of an eye injury.  However, an 
examiner is not competent to state that the eye injury 
occurred in service in the absence of personal knowledge or 
review of the evidence.  The Board is faced with a factual 
conflict; post service the veteran has asserted that he had 
an inservice eye injury and decreased acuity since the event.  
However, the unaltered service records are negative, the 
veteran denied eye trouble during service and his eyes were 
normal at separation.  The Board concludes that the inservice 
documents are more probative than an unreliable history, even 
if sworn.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 

Residuals of Left Shoulder Injury

The first accident report submitted indicated a shoulder 
injury, strain, as a result of the December 1990 accident.  A 
temporary inability to perform regular duties was noted due 
to either shoulder or neck injuries.  While the first sick 
slip did not indicate a shoulder injury, the second one did.  
The Board also observes that there were complaints of 
shoulder pain in April 1991, but that there were no 
complaints in subsequent treatment records and that no 
abnormality was found on examination.  The only inservice 
diagnoses were a history of muscle sprain and a history of 
shoulder myalgia.

The May 1992 referral for shoulder dislocation was the first 
indication of a post-service left shoulder disability.  The 
October 1992 record indicated a one-year history of 
dislocations.  This medical evidence still places the onset 
of the first dislocation post-service.  The Board further 
notes that there was an indication in Dr. A.'s records at 
this time of a post-service employment accident that led to 
the shoulder dislocation.  The record does not contain 
evidence of an inservice dislocation.  While the 1994 
surgical record indicated that there was recurrent 
dislocations after an initial trauma, there was no further 
elaboration.  The Board further observes that all medical 
opinions that linked the post-service dislocations to the 
inservice accident were based on the appellant's history. 

While generally a veteran would be competent to report 
shoulder pain, he is not competent to diagnose a joint 
dislocation.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The appellant's wife is also not competent to offer a medical 
opinion regarding the shoulder.  Furthermore, based on the 
submission of the altered accident report, the Board finds 
the appellant not credible and therefore his report of 
history not credible.  

Any post-service medical opinions that link post-service left 
shoulder recurrent dislocation to the inservice accident are 
afforded little probative value since the Board does not 
accept his history.  Dr. A.'s diagnosis of post-traumatic 
arthritis is linked to the inservice accident only through 
the appellant's history.  There is an absence of competent 
and credible evidence of an inservice left shoulder 
dislocation.  Although the appellant complained of shoulder 
pain at discharge, two examinations of the shoulder were 
normal.  These records are afforded greater probative value 
and lead the Board to the conclusion that a shoulder 
disability was not incurred in service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for residuals of a left eye injury is 
denied.

Service connection for residuals of a left shoulder injury is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

